Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8, 11-15, 17, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter (US 10602667 B2) in view of Matousek (US 9820442 B2). 

Regarding claim 1, Ritter discloses a harvesting machine, comprising: 
a first rotor (26) rotationally coupled to a chassis; 
a first cover element (28) and a first concave (102) positioned partially around the first rotor to partially define a first cavity for the first rotor; 
a second rotor (26) rotationally coupled to the chassis; 

a spine (106) separating the first rotor from the second rotor; 
wherein, the spine is coupled to the first cover element and the first concave to partially define the first cavity and the spine is coupled to the second cover element and the second concave to partially define the second cavity. 
Ritter does not disclose wherein the spine has threshing inserts coupled thereto to facilitate threshing of crop processed by the first and second rotors.
In the same field of endeavor, Matousek teaches a rotor threshing surface (threshing bars in grate 74 and concaves 70) that extend over three out of four sides of the perimeter of a threshing rotor (see Fig. 13). 
It would have been obvious to one of ordinary skill in the art to substitute the flat spine surface disclosed by Ritter for the threshing surface with bars disclosed by Matousek in order to provide more efficient and thorough threshing around the rotors. 

Regarding claim 2, Ritter, of the resultant combination, discloses the harvesting machine of claim 1, wherein the spine has a first curved profile directed towards the first rotor and a second curved profile directed towards the second rotor (see Fig. 10, 106 curves toward 26).

Regarding claim 3, the resultant combination discloses the harvesting machine of claim 2, further wherein the threshing inserts are coupled to the spine along the first curved profile and the second curved profile (the threshing inserts are coupled to spine 106 of Ritter, having profiles that are curved).
 
Regarding claim 5, the resultant combination discloses the harvesting machine of claim 1, further wherein the first and second rotor each have a threshing section that extends partially the length of the corresponding first and second rotor, wherein the threshing inserts are positioned along the threshing section (it would be obvious to place the threshing inserts in the same section as the concaves to increase the threshing area).

Regarding claim 6, the resultant combination discloses the harvesting machine of claim 5, further wherein the threshing inserts are only positioned along the threshing section (it would be obvious to place the threshing inserts in the same section as the concaves to increase the threshing area, and would not be obvious to place threshing inserts where there are no threshing concaves).

Regarding claim 7, the resultant combination discloses the harvesting machine of claim 1. 
The combination is silent regarding the threshing inserts being permanently coupled to the spine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to permanently couple the threshing inserts to the spine. It has been held that making parts integral only requires routine skill in the art (MPEP.2144.04.V.B).
	
Regarding claim 8, the combination discloses the harvesting machine of claim 1. 
The combination is silent regarding the threshing inserts being removeably coupled to the spine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the spine with removable threshing inserts. It has been held that making parts separable only requires routine skill in the art (MPEP.2144.04.V.C).
Regarding claim 11, Ritter of the resultant combination, discloses the harvesting machine of claim 1, further wherein the surface of the spine adjacent to the threshing inserts is substantially solid (see Fig. 3).

Regarding claim 12, Ritter, of the resultant combination, discloses the harvesting machine of claim 1, further wherein the spine spans at least about thirty percent of a circumference the perimeter of the first rotor and of the second rotor (see Fig. 3).

Regarding claim 13, Ritter discloses a spine (106) for a dual rotor harvesting machine, comprising: 
a first surface of the spine directed towards a first rotor configured to rotate about a first axis; 
a second surface of the spine directed towards a second rotor configured to rotate about a second axis; and 
wherein, the spine is coupled to a first cover element (28) and a first concave (102) positioned partially around the first rotor to partially define a first cavity for the first rotor and the spine is coupled to a second cover element (28) and a second concave (104) to partially define a second cavity for the second rotor.
Ritter does not disclose at least one threshing insert positioned on the first surface and at least one threshing insert positioned on the second surface; wherein, the threshing inserts are extensions from the corresponding first and second surface that assist the threshing process of the first and second rotor.
In the same field of endeavor, Matousek teaches a rotor threshing surface (in concaves 70) that extend over three out of four sides of the perimeter of a threshing rotor (see Fig. 13). 
It would have been obvious to one of ordinary skill in the art to substitute the flat spine surface disclosed by Ritter for the threshing surface disclosed by Matousek in order to provide more efficient and thorough threshing around the rotors. 

Regarding claim 14, Ritter, of the resultant combination, discloses the spine of claim 13, further wherein the first surface and the second surface are positioned at least partially between the first and second rotor (see Fig. 3, 10-12).

Regarding claim 15, Ritter, of the resultant combination, discloses the spine of claim 13, further wherein the first and second surface have an arced profile (see Fig. 3, 10-12).

Regarding claim 17, Ritter discloses a method for manufacturing a harvesting machine, comprising: providing a chassis, a first rotor (26), a first cover element (28), a first concave (102), a second rotor (26), a second cover element (28), a second concave (104), a spine (106); 
rotationally coupling the first rotor to the chassis along a first axis; 
rotationally coupling the second rotor to the chassis along a second axis; 
coupling the spine to the chassis so at least a portion of the spine is positioned between the first axis and the second axis; 
coupling the first cover element and the first concave to the spine to partially define a first cavity for the first rotor; and 
coupling the second cover element and the second concave to the spine to partially define a second cavity for the second rotor.
Ritter does not disclose at least one threshing insert, coupling at least one of the threshing inserts to the spine, wherein the threshing insert is configured to aid in a threshing process of the first or second rotor.
In the same field of endeavor, Matousek teaches a rotor threshing surface (in concaves 70) that extend over three out of four sides of the perimeter of a threshing rotor (see Fig. 13). 
It would have been obvious to one of ordinary skill in the art to substitute the flat spine surface disclosed by Ritter for the threshing surface disclosed by Matousek in order to provide more efficient and thorough threshing around the rotors. 

Regarding claim 20, Matousek, of the resultant combination, discloses the method of claim 17, further comprising coupling more than one threshing insert to the spine (multiple bars can be seen in grate 74, concave 70).

Regarding claim 21, Ritter, of the resultant combination, discloses the harvesting machine of claim 1, wherein the first cover element and first concave form a majority of a first circumference of the first cavity and the second cover element and the second concave form a majority of a second circumference of the second cavity (see Fig. 3, the spine can be seen to not form the majority of the rotor circumference).

Regarding claim 22, Ritter, of the resultant combination, discloses the spine of claim 13, wherein the first cover element and first concave form a majority of a first circumference of the first cavity and the second cover element and the second concave form a majority of a second circumference of the second cavity (see Fig. 3, the spine can be seen to not form the majority of the rotor circumference).

Claims 9, 10, 16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ritter in view of Matousek, and further in view of Flickinger (US 8829389 B2).

Regarding claim 9, the combination discloses the harvesting machine of claim 8. 
The combination does not disclose wherein the spine has a plurality of coupler receivers formed therein that selectively receive fasteners to couple the threshing inserts to the spine, and is silent how the threshing bars are attached to the concave.
In the same field of endeavor, Flickinger discloses a threshing rotor with a concave having receivers (holes 44) and bars (36), the bars attached to the receivers with fasteners (col. 5 lines 31-33).
It would be obvious to one of ordinary skill in the art to attach the threshing bars disclosed by the combination to the spine/concave with fasteners, as disclosed by Flickinger, as a way of attaching the threshing bars within the grating. 

Regarding claim 10, Flickinger, of the resultant combination, discloses the harvesting machine of claim 9 wherein the coupler receivers are spaced to couple the threshing inserts thereto in a plurality of spacing orientations (col. 6 lines 15-18).

Regarding claim 16, the combination discloses the spine of claim 13, further wherein the at least one threshing insert is removeably coupled to the first and second surface. 
The combination does not disclose wherein the number and spacing of the threshing inserts on each of the first and second surface is variable.
In the same field of endeavor, Flickinger discloses attaching threshing bars (36) at a variety of spacing orientations for use with particular crops (col. 6 lines 15-18).
It would be obvious to one of ordinary skill in the art to provide the threshing bars disclosed by the combination with a plurality of spacing orientations, as disclosed by Flickinger, as a way of using the same threshing concave for particular crops. 

Regarding claim 19, the combination discloses the method of claim 17. 
The combination does not disclose removably coupling the at least one threshing insert to the spine with a fastener.
In the same field of endeavor, Flickinger discloses a threshing rotor with a concave having receivers (holes 44) and bars (36), the bars attached to the receivers with fasteners (col. 5 lines 31-33).
It would be obvious to one of ordinary skill in the art to attach the threshing bars disclosed by the combination to the spine/concave with fasteners, as disclosed by Flickinger, as a way of attaching the threshing bars within the grating. 


Response to Arguments

Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
See above, claim 1 is newly rejected with Ritter in view of Matousek. There is no claimed structure of the threshing inserts that precludes the threshing surface of Matousek. Additionally, the language in claim 1 “threshing inserts coupled thereto to facilitate threshing of crop processed by the first and second rotors” allows guide vanes to be interpreted as  threshing inserts, as they also help facilitate threshing. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4258726 A teaches a threshing rotor with an inner surface that is covered on its top half with guide vanes and its lower half with threshing bars. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/               Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                         



/M.I.R./               Examiner, Art Unit 3671